UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 11-K (X)Annual Report pursuant to Section15(d) of The Securities Exchange Act of 1934. For the fiscal year ended December31, 2006. or ( )Transition Report pursuant to Section 15(d) of The Securities Exchange Act of 1934. For the transition period from to . Commission file number 1-3492 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Halliburton Savings Plan 10200 Bellaire Blvd. Building 91, Room 2NE18 Houston, TX 77072 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Halliburton Company (a Delaware Corporation) 75-2677995 140l McKinney, Suite 2400 Houston, Texas 77010 Telephone Number–(713) 759-2600 Required Information The following financial statements prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, signature and exhibit are filed for the Halliburton Savings Plan: Financial Statements and Supplemental Schedule Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Plan Benefits – December 31, 2006 and 2005 Statement of Changes in Net Assets Available for Plan Benefits – Year ended December 31, 2006 Notes to Financial Statements –
